 



Exhibit 10.2
BOB EVANS FARMS, INC.
PERFORMANCE INCENTIVE PLAN
NOTICE OF ELIGIBILITY AND PARTICIPATION AGREEMENT

     
TO:
  [Participant’s Name]
 
   
FROM:
  Bob Evans Farms, Inc. Compensation Committee (“Committee”)
 
   
DATE:
   
 
   
 
   
RE:
  Bob Evans Farms, Inc. Performance Incentive Plan (“PIP”)

The Committee has selected you to participate in the PIP for the fiscal year
ending ___, 200___ (“200___ Performance Period”) and has established your
“Target Award” at ___% of the base salary you are paid during the 200___
Performance Period, although the actual amount of your “PIP Award” will be
calculated under Sections 1.00 and 2.00. Also, you must satisfy the terms and
conditions described in Section 3.00 to receive your PIP Award.
Any grants you receive will be made under the Bob Evans Farms, Inc. 2006 Equity
and Cash Incentive Plan (“Equity Plan”). This award is intended to be
performance-based compensation under Section 162(m) of the Internal Revenue
Code.
1.00  Earning Your Option
After the 200___ Performance Period ends, 25% of the dollar value of your Target
Award will be paid as an “Option” to buy Shares through the Equity Plan. The
number of Shares you may buy will be [1] 25% of the dollar value of your Target
Award, divided by [2] the fair market value of the Option (determined by using
the Black-Scholes valuation model and discounted for vesting conditions) and [3]
rounded up to the next whole Share, but may not exceed any limitation under the
Equity Plan. You also will receive an award agreement describing the Option’s
exercise price (which will be equal to the “fair market value” as defined in the
Equity Plan (“FMV”) of a Share on the Option’s grant date), when the Option may
be exercised and any other terms and conditions affecting the Option.
2.00  Earning Your Whole Shares
The rest of your PIP Award will be paid as “Whole Shares” through the Equity
Plan if [insert performance goals]. The number of Whole Shares you receive (if
any) will be calculated first by determining the value of the award you have
earned, which will be based on the following table (percentages for performance
between the levels shown will be interpolated to the nearest one-hundredth of a
percent), but may not exceed any limitation under the Equity Plan:

                                              % of Goal     Less than          
                  120% or     Attained     80%     80%     90%     100%     110%
    More     Payout %     0%     37.5% of your
Target Award     56.25% of your
Target Award     75% of your
Target Award     93.75% of your
Target Award     112.5% of your
Target Award    

After the 200___ Performance Period ends and the value of your earned award is
calculated, you will receive a number of Whole Shares equal to [1] the value of
your earned award, divided by [2] the FMV of a Share on the date the Whole
Shares are granted (discounted to reflect vesting requirements) and [3] rounded
up to the next whole Share, but such number may not exceed any limitation under
the Equity Plan. You also will receive an award agreement describing any other
terms and conditions affecting the Whole Shares.

 



--------------------------------------------------------------------------------



 



3.00  Termination of Employment
In addition to meeting the requirements described in Sections 1.00 and 2.00, you
will receive the Options and Whole Shares only if you are employed by the
Company or any of its affiliates through the entire 200___ Performance Period
and on the date the Committee grants Whole Shares and Options for the 200___
Performance Period under the PIP. However, if, after the 200___ Performance
Period but before the Options and Whole Shares for the 200___ Performance Period
are granted, you die, become “disabled” (as determined by the Committee in its
sole discretion) or “retire” (as defined in the Equity Plan) or if your
employment ends for another reason that the Committee believes is not violative
of the purpose of the PIP, you (or your beneficiary) will be paid cash (but not
Options or Whole Shares) equal to the value of the PIP Award that you earned
during the 200___ Performance Period.
4.00  Signature
By signing below, you [1] agree to be bound by the terms and conditions of the
PIP and the Equity Plan, [2] acknowledge that you understand the terms of your
award and the conditions that you must meet before you receive anything under
the PIP or the Equity Plan and [3] without any consideration, agree to accept
any changes needed to avoid penalties that might be imposed on you under
Section 409A of the Internal Revenue Code.

     
 
Date


 
 
[Participant’s Name]
RECEIVED BY


   
 
Authorized Company Representative


 
Print Name


 
Date
   

 